This is a pro se appeal from a district court order denying a postconviction petition for a writ of habeas corpus.1 Eleventh Judicial District Court, Pershing County; Jim C. Shirley, Judge.
Appellant argues that the prison miscalculated the date that his Nevada sentences began, claiming that they should have started concurrently with the second of his California cases. Appellant's argument is legally incorrect.
The district court has authority to run a sentence for a Nevada conviction concurrently or consecutively with an out-of-state sentence. NRS 176.045(1). But if the judgment is silent, the Nevada sentence does not begin to run until the out-of-state sentence expires. NRS 176.045(4). Here, the Nevada sentences were imposed to run consecutively to the sentence in one of appellant's California cases, but the Nevada judgments were silent in regard to appellant's sentence in a second California case. Consistent with NRS 176.045(4), appellant's Nevada sentences did not begin until he was released from custody in the second California case. Accordingly, the district court did not err in denying the postconviction petition for a writ of habeas corpus. We therefore
ORDER the judgment of the district court AFFIRMED.2

Having considered the pro se brief filed by appellant, we conclude that a response from the State is not necessary. NRAP 46A(c). This appeal therefore has been submitted for decision based on the pro se brief and the record. See NRAP 34(f)(3).


We deny the motion to voluntarily dismiss the appeal as moot.